In an action by a corporation and individuals to recover damages for libel, order denying appellant’s motion under rule 106 of the Rules of Civil Practice, to dismiss the complaint on the ground that it fails to state facts sufficient to constitute a cause of action, affirmed, with $10 costs and disbursements. Appellant’s time to answer is extended to ten days after entry of an order hereon. No opinion. Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur. [See post, p. 707.] '